In reality the same question is involved in this case as was involved in Pardue v. Miller, etc., 306 Ky. 110,206 S.W.2d 75, to wit, can one avoid the salary limitation of $5,000 imposed by Section 246 of our Constitution by being classified as an employee rather than as an officer?
It occurs to me that it will not be long before we have a dearth of officers and a plethora of employees serving in this Commonwealth should this Court continue to circumvent Section 246. It may come to pass at no too distant date that this Court will in one bold stroke say all persons rendering public service, except elective officers, are employees.
For the reason given in the dissent in the Pardue case I most respectfully dissent from the majority opinion here.
I am authorized to say that Judge Thomas concurs in this dissent.